Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the recitation "a second rib member" (line 2) has rendered the claim indefinite because the term "second" implies a first rib member has been required. However, the parent claim 1 has not required "a first rib member", thus making it unclear whether the term "second" should be 
Claim 13 depends from Claim 12 and therefore is also rejected under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7 and 10 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahara et al., US 2013/0199003.
Regarding Claim 1, Iwahara et al. disclose a spring clip [for coupling a panel to a vehicle structure having at least one mounting member], the spring clip comprising: a base portion 12b, having an upper (above 12b) and lower (below 12b) surfaces, [configured to couplingly engage with the mounting member]; and a body portion (of the clip 10), having a central axis (at the center of the body portion of the clip 10) extending away from said lower surface (below 12b) of said base portion (12b) and comprising a first planar wall member 12e and a second planar wall member 12e, opposingly spaced apart from said first planar wall member (12e) with regards to said central axis (see figure 2), each one of said 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the spring clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clip disclosed by Iwahara et al. (US 2013/0199003), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Iwahara et al. disclose the spring clip according to claim 1, comprising a second pair of opposing retention elements 12 laterally spaced apart from said first pair of opposing retention elements (12) on an outer wall surface of a respective one of said first and second planar wall members (12e).

Regarding Claim 4, Iwahara et al. disclose the spring clip according to claim 1, wherein each one of said first and second planar wall member (12e) is resiliently biased in a direction laterally away from said central axis (see figures 5A - 5D)
Regarding Claim 5, Iwahara et al. disclose the spring clip according to claim 1, wherein said first planar wall member (12e) and said second planar wall member (12e) are cooperatively deformable so as to temporarily reduce the lateral cross-sectional area of said body portion (of the clip 10).
Regarding Claim 6, Iwahara et al. disclose the spring clip according to claim 1, wherein each one of said first pair of opposing retention elements (12) is integrally formed from respective one of said first (12e) and second (12e) planar wall member.
Regarding Claim 7, Iwahara et al. disclose the spring clip according to claim 1, wherein each one of said second pair of opposing retention elements (12) is integrally formed from respective one of said first (12e) and second (12e) planar wall member.

Regarding Claim 11, Iwahara et al. disclose the spring clip according to claim 10, wherein said first rib member (14) is integrally formed with said first planar wall member (12e).
Regarding Claim 12, as best understood, Iwahara et al. disclose the spring clip according to claim 1, further comprising a second rib member 14 extending from said second planar wall member (12e) towards said distal end (10A).
Regarding Claim 13, as best understood, Iwahara et al. disclose the spring clip according to claim 12, wherein said second rib member (14) is integrally formed with said second planar wall member (12e).
Regarding Claim 14, Iwahara et al. disclose the spring clip according to claim 1, wherein said central axis (of the clip 10) of said body portion (of the clip 10) extends substantially perpendicularly away from said lower surface (see figure 3) of said base portion (12b).
Regarding Claim 15, Iwahara et al. disclose the spring clip according to claim 1, wherein said upper (above 12b) and lower (below 12b) surfaces are orientated in a plane that intersects said central axis (of the clip 10) of said body portion (see figure 3 wherein said plane intersects the central axis).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al., US 2013/0199003.
Regarding Claims 8 and 9, Iwahara et al. disclose the spring clip according to claim 1, except for wherein said body portion comprises a polymer, wherein said polymer comprises one or more of polypropylene, polyvinyl chloride and polyethylene. Iwahara et al. disclose that the clip is made of resin (paragraph [0012]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the resin to be a polymer comprises one or more of polypropylene, polyvinyl chloride or polyethylene, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677